Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 Applicant's Amendment to the Claims filed with submission on September 30, 2021 is entered.
Claims 1, 3, 4, 7, 18, 19, and 20 are pending and under examination.
Election/Restrictions
Applicant’s election without traverse of the following species is as previously acknowledged:
a) somatic cell (as the type of cell deficient in the marker);
b) fibroblast cell (as the type of somatic cell);
c) a DNA methyltransferase (DNMT) inhibitor (as the type of agent that inhibits
nucleic acid methylation); and
d) siRNA molecule (as the type of DNA methyltransferase (DNMT) inhibitor).


Priority
This US15/649,616 filed on 07/13/2017 which is a CON of PCT/US2016/013492 filed on 01/14/2016 claims US priority benefit of US Provisional applications 62/261,849 filed on 12/01/2015, 62/109,412 filed on 01/29/2015, and 62/103,471 filed on 01/14/2015.
The disclosure of the prior-filed applications, Application No. 62/103,471 (1st Provisional), 62/109,412 (2nd Provisional), and 62/261,849 (3rd Provisional) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘471 application does not support “a reduction of methylation at non-coding regions of genomic nucleic acid repetitive elements” of instant claims 18-20.  
The ‘412 and ‘849 applications do not support the limitation a reduction of methylation at non-coding regions of genomic nucleic acid repetitive elements selected from the group consisting of LINE1 (LI) elements, LTR elements, Endogenous Retroviruses (ERV) elements, of instant claim 19 or the limitation “wherein between about 20 and about  80% of the repetitive elements in the cell exhibiting at least one age-associated marker are hypomethylated compared to a cell that is deficient in said at least one age-associated marker” of instant claim 20.  
Accordingly, currently amended claims 1, 3, 4, 7 receive priority to 62/103,471 filed on 01/14/2015.
Claim 18 receives priority to US Provisional 62/109,412 filed on 01/29/2015.
Claims 19-20 receive priority to PCT/US2016/013492 filed on 01/14/2016.

Response to Amendment
Any/all objections and rejections made in a previous office action are WITHDRAWN herein in view of the Applicant's Amendment to the Claims filed on September 30, 2021.  

Claim Rejections - 35 USC § 103 - new grounds 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Currently amended claims 1, 3, 4, 7, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0159459 to Eilertsen (published June 24, 2010; now US Patent 8,987,220; of record), in view of Saini et al (Reproduction, fertility and Development, 2016, Vol 28: pages 824-837, published online 11/20/2014), in view of Cooney et al in “Maternal methyl supplements in mice affect epigenetic variation and DNA methylation of offspring” (J. Nutr. 2002; 132:2393 S-2400S; of record).
 claim 1, Eilertsen, entitled “Production of Reprogrammed Cells with Restored Potential” discloses a method of producing a somatic cell by contacting a stem cell with a differentiation factor, where the cell exhibits an age-associated marker. For example, Eilertsen recites in the abstract:
 A method for treating cells and/or nuclear transfer units and/or stem cells in culture with such compounds, individually or in combinations, is described. The method results in a globally hypomethylated genome and a restoration of cell differentiation and/or developmental potential, or potentiality. In addition, a method for the in vitro production of reprogrammed cells which have had differentiation potential (totipotential, pluripotential, or multipotential) restored by demethylating the genome is described. 

Eilertsen discloses reducing the level of genomic nucleic acid methylation in a somatic cell that is deficient in the marker in an amount and for a period of time sufficient to induce the production of the marker by contacting the cell with a DNA methyltransferase (DNMT) inhibitor (e.g., ref claim 23, 29, para 0037).  For example, para 0037 recites the following:
[0037] The present invention is further directed to a method to increase differentiation potential in a differentiated cell, the method comprising contacting a differentiated cell, in vitro, with a composition comprising, in combination, as step (i) a knockdown-effective amount of a small-interfering ribonucleic acid (siRNA), wherein the siRNA is dimensioned and configured to suppress expression of DNA methyltransferases specifically; (ii) a knockdown-effective amount of a siRNA dimensioned and configured to suppress expression of an enzyme selected from the group consisting of 5, 10-methylenetetrahydrofolate reductase and cystathione-beta-synthase; and (iii) a compound effective to increase expression of, activity of, or both expression of and activity of, glycine-N-methyl transferase, wherein the cell is contacted with the composition for a time effective to induce genome-wide DNA demethylation within the cell, whereby cellular differentiation potential is increased. The method comprises contacting the cell with a composition comprising a siRNA that is dimensioned and configured to suppress specifically the expression of a DNA methyltransferase selected from the group consisting of DNA methyltransferase 1 (Dnmt 1), DNA methyltransferase 3a (Dnmt 3a), and DNA methyltransferase 3b (Dnmt 3b). The compound effective to increase 
Eilertsen discloses reducing the level of genomic nucleic acid methylation in a stem cell developing into a somatic cell expressing one or more age-associated marker in an amount and for a period of time sufficient to modulate the expression level of said at least one chronological marker (see e.g. Fig. 5, 6).  Further, Eilertsen discloses that the cell may be a fibroblast cell (e.g. para 0149; 0155).  Eilertsen discloses the histone H3K9me3 marker (e.g., para 0013, line 1) and the H3K27me3 marker (para 0013).  
Regarding claim 3, Eilertsen discloses a somatic cell is produced by a method comprising contacting a stem cell with one or more differentiation factors, wherein said differentiation factors promote the differentiation of said stem cell into said somatic cell (e.g., para 0131, lines 1-2).
Regarding claim 4, Eilertsen discloses somatic cells and embryonic stem cell (ESC) (e.g., abstract, para 0143; 0149).
Further, regarding claim 7, Eilertsen discloses reducing genomic nucleic acid methylation comprises contacting the cell with an agent that inhibits nucleic acid methylation, specifically a DNA methyltransferase (DNMT) inhibitor and that the DNA methyltransferase (DNMT) inhibitor is an siRNA molecule (e.g., reference claim 23 and para 0037, above).
However, although Eilertsen discloses the histone H3K9me3 marker (e.g., para 0013, line 1) and the H3K27me3 marker (para 0013), they do not explicitly disclose data showing reduction to induce these markers.  
Saini et al disclose a method of examining the effects of treating buffalo skin fibroblast cells with the DNMT inhibitor 5azadC.  Saini et al disclose that global levels of DNA methylation were decreased.  Saini et al disclose that treatment with the DNMT inhibitor resulted in the reduction of the global level of the biomarker H3K27 me3. (See Abstract). 
The level of skill in the art of reducing methylation in cells and detecting biomarker proteins in cells was high before the effective filing date of the presently claimed invention.  
One of ordinary skill in the art having the cited references before the effective filing date would have been motivated to include the H3K9me3 marker or the H3K27me3 marker as a biomarker to be assayed in the methods of Eilertsen in view of Saini and Eilertsen for the rationale of increased accuracy and sensitivity using additional methylation-sensitive/age-associated markers in addition to the lamin markers used by Eilertsen.
It would have been obvious to assess the H3K9me3 marker or the H3K27me3 markers because Eilertsen discloses that the cell may be a fibroblast cell (e.g. para 0149; 0155) and explicitly recites the histone H3K9me3 marker (e.g., para 0013, line 1) and the H3K27me3 marker (para 0013). Further, Saini et al explicitly showed that treatment with the DNMT inhibitor using fibroblast cells resulted in the reduction of the global level of the biomarker H3K27 me3. (See Abstract). 
Regarding claims 18-20, Eilertsen disclose that the methylation status of the LTR region of a gene plays an important role in gene expression.  (e.g., paras 0020-0021) but does not explicitly disclose that the reduction in the level of genomic nucleic acid 20, Eilertsen does not explicitly disclose that between about 20 and 80% of the repetitive elements in the cell exhibiting one or more age-associated marker are hypomethylated.  
However, as evidenced by the Saini reference, treating fibroblast cells with a DNMT inhibitor results in the global levels of DNA methylation.  Absent evidence to the contrary, it is being construed that the LTR elements would be included in the global reduction of methylation.  Further, Eilertsen refers to citation #58, to the Cooney et al reference (herein) which provides evidence of between about 20 and 80% of the repetitive elements in the cell exhibiting one or more age-associated marker are hypomethylated (e.g., see page 2397S, right column headed “DNA Methylation”and Figure 8 and legend) showing percentage methylation of LTR in 60% to 80% range in Figure 8
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.   
Conclusion
No claims allowed.
Related prior art not relied on herein for rejections but which may be applied in future office actions if applicable include:
Gnyszka et al discloses the DNMT inhibitor can be an anti-sense or siRNA (DNVT1 sirna; page 2994, col 2, para 2; IDS reference).
Jaenisch et al (US2011/0076678 published March 31, 2011, of record);
Zhang et al US2017/0327846 published 2017 with PROV to Sep 15, 2015 and PROV 2014, of record);
Green et al (US2010/0137411 published June 3, 2010, of record);
Van Criekinge et al (US2009/0203639 published Aug 13, 2009, of record);
Hoon et al (US2009/0263812 published Oct 22, 2009, of record) disclose a method of inhibiting the methylation of an ID4 gene promoter or enhancing the expression of an ID4 gene in a cell by contacting a pancreatic cancer cell with a compound that decreases the methylation level of an ID4 gene promoter or increases the expression level of an ID4 gene in the cell (e.g., ref claim 16; of record);
Okada et al “Endothelial Cell–Specific Expression of Roundabout 4 Is Regulated by Differential DNA Methylation of the Proximal Promoter” (Arterioscler Thromb Vasc Biol. 2014 July ; 34(7): 1531–1538; of record);
and 
Garner et al (US2016/0166546 published 06/16/2016 PCT filed July 25, 2014, of record).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658